Case 9:19-cv-81160-RS Document 68-6 Entered on FLSD Docket 01/13/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 9:19-cv-81160

  APPLE INC.,

                     Plaintiff,

         v.

  CORELLIUM, LLC,

                     Defendant.


       PROPOSED ORDER GRANTING PLAINTIFF APPLE INC.’S MOTION
          TO COMPEL DEFENDANT CORELLIUM, LLC TO PRODUCE
  RESPONSIVE DOCUMENTS AND PROVIDE COMPLETE DISCOVERY RESPONSES

         THIS CAUSE comes before the Court on Plaintiff Apple Inc.’s Motion to Compel

  Defendant Corellium, LLC to Produce Responsive Documents and Provide Complete Discovery

  Responses. Being fully advised, it is

         ORDERED AND ADJUDGED that the Motion is GRANTED.

         Corellium is ordered to provide complete discovery responses and complete production of

  responsive documents by February 10, 2020.

         DONE AND ORDERED this __ of January, 2020, at West Palm Beach, Palm Beach

  County in the Southern District of Florida.




                                                _________________________________
                                                WILLIAM MATTHEWMAN
                                                UNITED STATES MAGISTRATE JUDGE
